DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scripa (US 2017/0172243 A1).
Regarding claim 1, Scripa discloses a helmet configured to be worn by a wearer (eg. Fig. 1, Para. 13), the helmet comprising: an outer shell (eg. Fig. 1, shell 12), an inner liner positioned inside the outer shell (eg. Fig. 1, pads 16 within shell 12, Para. 16, a data collection assembly that includes a first data collection member for measuring impact data (eg. Fig. 4, Para. 21, electronic system 40 with impact sensor 46, Para. 19), and a second data collection member for measuring vital signs data (eg. Fig. 1, body parameter sensor 20 and Fig. 4, 44, Para. 17).
Regarding claim 2, Scripa discloses the inner liner defines a liner interior (Eg. Fig. 1, 16 volume of liner for receiving head of wearer), wherein the data collection assembly includes a vital signs sensor (eg. Foig. 1, sensor 20), and wherein the data collection assembly is positioned such that vital signs sensor is open to the liner interior, such that when the helmet is worn by the wearer, the vital signs sensor is positioned adjacent the wearer's skin (eg. Para. 17).
Regarding claim 3, Scripa discloses when the helmet is worn by the wearer, the vital signs sensor is positioned adjacent the wearer's temple region (eg. Para. 17, Fig. 1).
Regarding claim 4, Scripa discloses the vital sign data includes one or more of blood pressure, oxygen saturation, heart rate, respiration rate, skin temperature, and EKG, and wherein the impact data includes one or more of g-force, linear acceleration, rotational acceleration and pitch changes, roll changes and yaw changes (eg. Para. 22-23).

Claims 13-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis (US 2013/0110415 A1)
Regarding claim 13, Davis discloses an impact monitoring system comprising (eg. Para. 2): a helmet that includes an outer shell (eg. Fig. 25, helmet shell 400, Fig. 2-5), an inner liner positioned inside the outer shell (liner 100), and a data collection assembly that includes a first data collection member for measuring impact data (eg. monitoring assembly 200, Para. 55, Fig. 2-5), and a second data collection member for measuring vital signs data (eg. Para. 94, Fig. 2-5), and a software application executing on a mobile electronic device in data communication with the data collection assembly (eg. processor 20, Para. 58), wherein when the impact data is at a predetermined threshold an impact safety alert is generated (eg. Para. 58 and 84).
Regarding claim 14, Davis discloses a server in data communication with the mobile electronic device, wherein the impact safety alert is generated via the server (eg. Para. 57, Fig. 1, Processor 220 with monitoring assembly 200).
Regarding claim 15, Davis discloses the impact data includes a g-force measurement, and wherein if the g-force measurement is above a predetermined threshold a g-force measurement safety alert is generated (eg. Para 84).
Regarding claim 16, Davis discloses the vital signs data is at a predetermined threshold a vital signs safety alert is generated (eg. Para. 94).
Regarding claim 17, Davis discloses inner liner defines a liner interior, wherein the data collection assembly includes a vital signs sensor, and wherein the data collection assembly is positioned such that vital signs sensor is open to the liner interior, such that when the helmet is worn by the wearer, the vital signs sensor is positioned adjacent the wearer's skin (eg. Fig. 2-5 and 25, Para. 55).
Regarding claim 18, Davis discloses the first and second data collection members are housed in a first housing that is received in a pocket defined in the inner liner (eg. Fig. 5, liner pocket opening 116 of liner 100).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-6, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Scripa (US 2017/0172243 A1) in view of Ferguson (US 2017/00422272 A1).
Regarding claim 5, Scripa discloses the invention of claim 1, but does not disclose the first and second data collection members are housed in a first housing that is received in a pocket defined in the inner liner.
Ferguson teaches a helmet (eg. Fig. 1-6, Para. 2) with an outer shell (eg. Fig. 6, 602), and inner liner (10), and a data collection assembly (eg. Fig. 1-6, sensors 502 and 704, Para. 49 and 58) with an inner liner that contains the data collection members (eg. Fig. 1-6, pocket 504 of liner 10), Para. 58).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inner liner to have a pocket for easier removal for washing (eg. Ferguson, Para. 58).
Regarding claim 6, the combined invention of Scripa and Ferguson discloses the first and second data collection members are housed in a first housing that is received in a recess defined in a bracket that is positioned in a pocket defined in the inner liner (Ferguson, Para. 10-11 and 58). While the prior art does not specifically cite a recess defined in a bracket, the Examiner interprets this as another way of saying pocket or something similar to a pocket/holder within a pocket, which would be an obvious modification with the expected outcome of securing the sensors in place within the pocket for more accurate readings.
Regarding claim 8, the combined invention of Scripa and Ferguson discloses the first housing is removable from the recess (The Examiner believes that making a component removable is prima facie obvious, See MPEP 2144.04 C).
Regarding claim 10, the combined invention of Scripa and Ferguson discloses a helmet configured to be worn by a wearer (eg. Scripa, Fig. 1, Para. 13), the helmet comprising: an outer shell (eg. Scripa, Fig. 1, shell 12), an inner liner positioned inside the outer shell (eg. Scripa, Fig. 1, pads 16 within shell 12, Para. 16), a data collection assembly that includes a first data collection member for measuring impact data (eg. Scripa, Fig. 4, Para. 21, electronic system 40 with impact sensor 46, Para. 19), and a second data collection member for measuring vital signs data (eg. Scripa, Fig. 1, body parameter sensor 20 and Fig. 4, 44, Para. 17) wherein the first and second collection members are housed in a first housing that is received in a recess defined in a bracket that is positioned in a pocket defined in the inner liner (eg. Ferguson, Para. 10-11 and 58, see claim 6 reasoning), wherein the housing is removable from the recess (see claim 8 reasoning), and the first housing includes a vital signs sensor and the sensor is open to liner interior such that when the helmet is worn by the wearer, the vital signs sensor is positioned adjacent to the wearer’s temple region (eg. Scripa, Para. 17 and Ferguson, Fig. 1-6, Para. 60-61).

Claims 7, 9, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Scripa (US 2017/0172243 A1) in view of Ferguson (US 2017/00422272 A1), further in view of Shearman (US 2018/0295919 A1).
Regarding claims 7 and 11, the combined invention of Scripa and Ferguson discloses the invention of claim 5, but does not disclose data collection assembly includes a third data collection member for measuring impact data that is positioned outside of the first housing. 
 Shearman teaches a helmet that contains biometric sensors and external impact sensors (eg. Para. 27, 70, and 104).
It would have been obvious to have combined the invention of Scripa and Ferguson with the external impact sensors as taught by Shearman to confirm the occurrence of an impact/accident to sync the timing with other biometric sensor data (eg. Shearman, Para. 102).
Regarding claims 9 and 12, the combined invention of Scripa, Ferguson, and Shearman discloses the vital signs sensor includes at least one optical emitter and at least one optical receiver (eg. Shearman, Para. 27, pulse oximeter).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 2013/0110415 A1).
Regarding claim 19, Davis discloses invention of claim 13, but doesn’t specifically disclose the first and second data collection members are housed in a first housing that is received in a recess defined in a bracket that is positioned in a pocket defined in the inner liner. While the prior art does not specifically cite a recess defined in a bracket, the Examiner interprets this as another way of saying pocket or something similar to a pocket/holder within a pocket, which would be an obvious modification with the expected outcome of securing the sensors in place within the pocket for more accurate readings.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 2013/0110415 A1) in view of Shearman (US 2018/0295919 A1).
Regarding claim 20, the combined invention of Davis discloses the invention of claim 5, but does not disclose data collection assembly includes a third data collection member for measuring impact data that is positioned outside of the first housing. 
 Shearman teaches a helmet that contains biometric sensors and external impact sensors (eg. Para. 27, 70, and 104).
It would have been obvious to have combined the invention of Davis with the external impact sensors as taught by Shearman to confirm the occurrence of an impact/accident to sync the timing with other biometric sensor data (eg. Shearman, Para. 102).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LAU whose telephone number is (571)272-2317. The examiner can normally be reached 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J LAU/Examiner, Art Unit 3792

/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792